<2.!Ol t-^- ^ ^ -c n/^47
7b,:'rKj? c;~       RlSV^




  +,;»/ ^       ^      . j _ 0.^<«^ «**"7^. <./ **'«


    Col n- p'*^ 7^;^^;J^' '



                                  FILED IN
                            fST COURT OF APPEALS
                               HOUSTON, TEXAS


                              JAN 1 6 2015
                            CHRISTOPHER A^PKiNE
                               ISTOPHER flUPH

                        CLERK]
     •J           >
          t       -
                  i l%\
                     l , %*• i
                       '* 1 1 I
     liHli
 t            '       J        X     i JZM
 ! •                           ! sV ^                     .
 \ \ \ \:\ t^£> ^1
     'V 3. 'V \:!k"$ r->' '•:«                    "•"'A


      / / / / / •?'

 1   ' (*>            >•       Ii    V       ]S

                                         ;,,!
                  C-5

                  ti, i&f. *t- •
                  «- &• S*'
                  ^•x IF'
                  ;# '-                  «
                  #$ «                                L
                  fe- -.I- rt
                  -.vs. <<*              "1'
                  *&& i-:
                  r^

                                                                       r-

                           \        i\.
                                                                            m
                                                                            t()
                                                                            to
                                                                            0
                                                                            CM
                                                                            iM
                                                                            O
                                                              ^- i     ^>
                                                              3.4- _    ^   r-



Q
U-*
^>
r^
rr-
e>o                                  •r-'
                                         •s3
4°


          ~0



3- —                       ^         I
                                     ^r

5 ^ -5
5-V,^'                                   u.
c                 t
'£ *                           o •3
 *> <* ~ o
cQbcvi/s